DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because based on the specification (paragraph [0063]) computer readable media comprise computer storage media and communication media, wherein communication media “typically embody computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and include any information delivery media” (see paragraph [0063]). A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: A process, or A machine, or A manufacture, or A composition of matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi et al. (US Pub 2017/0330226) in view of Knaappila (US Pub 2018/0176776).
As of claims 1, 10 and 19, Kuenzi discloses a method comprising:
 receiving advertisements from accessing devices on a user terminal (via receiving advertisements from access controls 16 on mobile device 12);
 determining an angle-of-arrival from each of the accessing devices (see paragraph [0074], the mobile device 12 may include multiple Bluetooth antennas and the capability to determine the direction of the BTLE advertisement relative to the direction of the mobile device 12 using known methods in the art of wireless communications and antennas”); 
filtering the advertisements from the accessing devices based on the angle-of- arrival (via filtering the advertisements; see paragraphs [0074]-[0075]); 
determining an accessing device intended for access based on the filtration, wherein the user terminal is directed towards the accessing device for the determination (via user pointing the mobile device 12 at the lock they intend to open; see paragraph [0075]); and 
sending an access command to the accessing device based on the determination (via sending an access command; see paragraphs [0058], [0060] and [0075]).  
Kuenzi discloses that the mobile device includes multiple Bluetooth antennas and the capability to determine the direction of the BTLE advertisement relative to the direction of the mobile device 12 using known methods in the art of wireless communications and antennas (see paragraph [0074]). However, it does not explicitly mention angle of arrival technique. Knaappila discloses that in Bluetooth communication a receiving device/master/scanner performs angle of arrival technique to connect to a slave/advertising device (see paragraphs [0009] and [0024]).
From the teaching of Knaappila it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize angle of arrival technique to determine the direction of the BTLE advertisements as taught by Knaappila to help assure that the mobile device is connected with desired device while at the same time preventing undesirable connection with other devices that may also be present and within wireless communication range (see paragraph [0006])
As of claims 2 and 11, Kuenzi discloses sending the access command when a signal strength between the user terminal and the accessing device is above a threshold value (via using RSSI technique to filter the credentials; see paragraph [0073]).  
As of claims 3 and 12, Kuenzi the user terminal receives advertisements from multiple accessing devices through a short-range communication, wherein the advertisements are received based on a predetermined proximity of the user terminal from the accessing devices (via receiving advertisements from multiple access control 16 through Bluetooth; see paragraph [0070]).  
As of claims 4 and 13, Kuenzi the advertisements comprise displaying unique identifier associated with each of the accessing device (via displaying the filtered set of access controls; see paragraph [0076]).  
As of claims 5 and 14, Combination of Kuenzi and Knaappila does not explicitly disclose that the accessing device is associated with an indicator which is activated when the user terminal sends the access command at the angle-of-arrival to the accessing device., however Examiner takes official notice that it is well known in the art of access control to include an indicator, such as LED/display, on a lock device to indicate to the user whether the command has been received or whether access is approved or denied.
As of claims 6 and 15, Knaappila discloses that the angle-of-arrival is measured by the user terminal on detecting the advertisements from each of the accessing device using two antennas of the user terminal, wherein the two antennas measure a phase difference between the signals received by the two antennas to calculate the angle-of-arrival (see paragraph [0024] “multiple antenna elements of second module segment 120 may be configured as a switched antenna array 197 or other suitable type of direction finding array that is coupled to processing components of second module 120 that are programmed to determine AoA of a signal received from another device by measuring amplitude and/or phase of the signal at each antenna element in the antenna array.  
As of claims 7, 16 and 20, Knaappila discloses that filtering the advertisements from accessing devices based on the angle-of-arrival comprises determining if the angle-of- arrival from each accessing device lies within a predetermined range (via a predefined permitted range of angle of arrival; see paragraph [0006]).  
As of claims 8 and 17, Kuenzi discloses that each of the accessing device is a lock or a key box to access premises (via access control 16 being a lock; see paragraph [0043]).  
As of claims 9 and 18, Kuenzi discloses that the filtration displays the advertisements of the accessing devices which are within the predetermined range of the angle-of-arrival (via presenting the filtered results in the form of a list to the user; see paragraph [0071] and [0076]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Somani et al. (US Pub 2017/0301160) discloses that a mobile device receives plurality of beacons and filters out the beacons below a specific power range or accuracy or angle or azimuth or distance (see paragraph [0031]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683